DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20-22 and 29 are objected to because of the following informalities:  the claims 20-22 and 29 includes preamble  distinct from claim 1, and it is suggested that if applicant intends to claim different category of invention from “the composition” as in claim 1, such must be independently written with all the elements of the composition as in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites: “a bioasorbable polymer” in line 1-2. Claim as written is vague and indefinite as it is unclear whether “a bioasorbable polymer” as recited is an additional component or applicant is referring to the “bioabsorbable polymer” as recited in claim 12 line 1. For the purpose of examination, the Examiner considers that the Applicant is referring to the earlier recited “biosorbable polymer.”
Claim 15 “a non-bioasorbable polymer” in line 1-2. Claim as written is vague and indefinite as it is unclear whether “a non-bioasorbable polymer” as recited is an additional component or applicant is referring to the “non-bioabsorbable polymer” as recited in claim 14 line 1-2. For the purpose of examination, the Examiner considers that the Applicant is referring to the earlier recited “non-biosorbable polymer.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al. (US 2003/0015826 A1) in view of Poly-Med, Inc (US 2016/0177026 A1, hereinafter Polymed).
For claim 1, Topolkaraev et al. teach a composition comprising:
 an additive in a polymer phase ([0018] states The films contain a biodegradable polymer and a water soluble polymer. The films include a precursor film and a biodegradable film produced from the precursor film) wherein:
 a) the additive is soluble in a solvent ([0027] states Any water soluble polymer may be used in the films, including but not limited to, polyethylene oxide, polyethylene glycol, polyvinyl alcohol, and copolymers and mixtures thereof. Preferably, the water soluble polymer is polyethylene oxide (PEO), polyethylene glycol (PEG), or a copolymer thereof); 
b) the polymer phase comprises an organic polymer and is essentially insoluble in the solvent ([0024] Any biodegradable polymer may be used in the films. Suitable biodegradable polymers include those that are degradable in the presence of naturally occurring microorganisms so that the film loses significant strength when placed in a biologically active environment, such as a composting environment. Preferred biodegradable polymers include, but are not limited to, aliphatic polyesters); 
c) the composition is a solid at temperatures below 25°C  ([0014][0063]) and 
d) the composition has a weight percent of the additive based on the weight of the composition and a weight percent of the polymer phase based on the weight of the composition, where the sum of the weight percent of the additive and the weight percent of the polymer phase is greater than 90%. ([0025] states As stated above, the biodegradable polymer is desirably a biodegradable polymer resin. The precursor film preferably contains from about 30% to about 95% by weight of the biodegradable polymer. More preferably, the precursor film contains from about 50% to about 85% by weight of the biodegradable polymer. Most preferably, the precursor film contains from about 50% to about 75% by weight of the biodegradable polymer; [0028]).
However, Topolkaraev et al. fails to teach a viscous fluid with a Melt Flow Index of 2.5-30 g/10min at a temperature above 50°C.
Polymed in the same field of endeavor  (Polymed abstract, The present invention relates to absorbable block copolymers with improved characteristics including thermal stability, molecular consistency, inherent viscosity retention following melt extrusion, and fibers made from polymers exhibit increased strength) teaches the composition is a viscous fluid with a Melt Flow Index of 2.5 -30 g/10 min at a temperature above 50 oC (Polymed – [0060] In summary, the melt viscosity typically increases with an increase in molecular weight, but it has been observed here that residual monomer content, or lack thereof, results in an increase in melt viscosity for lower molecular weight polymers; Table 5).  
It would have been obvious to one ordinary skill in the art at the time of the invention to modify the composition of Topolkaraev with melt flow teaching of Polymed for the purpose of using the correct extrusion properties based on the viscosity (Polymed [0059] The melt flow index (MFI) results of the optimized and control lots are listed below in Table 5. MFI is commonly used to predict initial extrusion settings. Many properties of aliphatic polyester affect the MFI).
Regarding claim 8, the composition of claim 1 in a form of a powder or granule ([0068] The resulting extrudant was then pelletized; Fig. 1).
Regarding claim 9, modified Topolkaraev discloses the composition of claim 1. Topolkaraev fails to explicitly disclose wherein the additive comprises an inorganic salt. Polymed teaches wherein the additive comprises an inorganic salt (Polymed Para [0015]) Further, the initiator may be selected from group consisting hydroxyl beaing small molecules, oligomers, polymers, and also inorganic and organic salts, or combinations of the above.). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the composition of Topolkaraev with the inorganic salt teaching of Polymed for the purpose of aiding in the final composite formation (Polymed [0065] synthesized in bulk or in solution, wherein the reaction is performed in the presence of initiator and catalyst, and optionally in combination with an inert organic solvent for solution polymerization). 
Regarding claim 10, Tolpolkaraev disclose the additive comprises a water-soluble organic compound ([0027]). 
As for claim 11, Tolpolkaraev discloses wherein the water-soluble organic compound is polyethyleneglycol ([0027]). 
As for claim 12, Tolpolkaraev discloses wherein the polymer phase comprises a bioabsorbable polymer ([0024]). 
As for claim 13, Tolpolkaraev discloses wherein the polymer phase comprises the bioabsorbable polymer segments selected from polyester, polyanhydride…as claimed (see [0024]). 
As for claim 16, Topolkaraev discloses wherein the weight percent of the additive in the composition is 1-60% ([0028]).
As for claim 17, Topolkaraev discloses wherein the solvent is water, the additive is soluble in water and the polymer phase is insoluble in water ([0027],[0032],[0020]). 
Allowable Subject Matter
Claims 2-5, 14-15, 18, 20, 21, 22, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20140267997-A1; US-20090118241-A1; US-6626939-B1 are all including similar compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743